Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

This office action is in response to the filing of the Applicant Arguments/Remarks Made in an Amendment on 11/05/2021. Currently, claims 1-9 and 11-20 are pending in the application. Claims 5, 7, 12-13 and 15-20 are withdrawn from Consideration. Claim 10 has been cancelled.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6, 11 and 14 are rejected under 35 U.S.C. 103 as being obvious over Briere (US 20120223365 A1) in view of Ikuta et al (US 20140209862 A1).

Regarding claim 1, Figure 4A of Briere discloses a semiconductor device comprising: 
an epitaxial ([0025]) substrate comprising: 
a substrate (202); 
a strain-relaxed layer (304, [0050]) covering and contacting the substrate, wherein the strain-relaxed layer (304) comprises a first strain-relaxed layer, and the first strain-relaxed layer comprises silicon nitride ([0052]); and 
a III-V compound stacked layer (306+308+410, [0050]) covering and contacting the strain-relaxed layer, wherein the III-V compound stacked layer comprises aluminum nitride, aluminum gallium nitride or a combination of aluminum nitride and aluminum gallium nitride, and the III-V compound stacked layer is a multilayer epitaxial structure ([0055] and [0058]-[0062]). 

Briere does not explicitly teach that the first strain-relaxed layer comprises silicon oxide, or silicon carbide.
 
However, Ikuta is a pertinent art which teaches a Group III nitride epitaxial substrate and a method for manufacturing the same. Figure 1 of Ikuta teaches such a substrate where Ikuta suggests that a thin film of nitride, oxide, carbide, or the like of Si, may be inserted at the interface portion between the AlN and the Si single crystal substrate ([0028]). Thus, Ikuta teaches an additional materials such as silicon oxide and silicon carbide can be used as an alternating of silicon nitride.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use silicon oxide or silicon carbide instead of silicon nitride in strain-relaxed layer (304) of Briere according to the teaching of Ikuta ([0028]), since it has been held to be within the general skill of a worker in the art to select a known material such as silicon oxide, silicon nitride or silicon carbide on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416 (CCPA 1960). Moreover, the court has held that a simple substitution of one known element for another to obtain predictable results is obvious. KSR Int'l v. Teleflex Inc., 127 S.Ct. 1727 (2007).

Regarding claim 2, Figure 4A of Briere discloses that the semiconductor device of claim 1, wherein the III-V compound stacked layer comprises: 
a nucleation layer (306, [0055]) covering and contacting the strain-relaxed layer, wherein the nucleation layer comprises aluminum nitride; 
a transition layer (308) covering and contacting the nucleation layer, wherein the transition layer comprises aluminum gallium nitride ([0055]); and 
a superlattice (410) covering and contacting the transition layer, wherein the superlattice is formed by periodically stacking aluminum gallium nitride and aluminum nitride ([0058]-[0062]). 

Regarding claim 3, Figure 4A of Briere discloses that the semiconductor device of claim 2, wherein a chemical formula of the aluminum gallium nitride in the superlattice is Al.sub.YGa.sub.1-YN, and 0.2.ltoreq.Y.ltoreq.0.3 ([0060]). 


Regarding claim 4, Figure 4A of Briere discloses that the semiconductor device of claim 2, wherein a chemical formula of the aluminum gallium nitride in the transition layer (308) is Al.sub.xGa.sub.1-xN, and 0.7.ltoreq.X.ltoreq.0.8 ([0055]). 

Regarding claim 6, Figure 4A of Briere discloses that the semiconductor device of claim 1, wherein the substrate (202) comprises a silicon substrate, a sapphire substrate or a silicon on insulator substrate ([0046]). 

Regarding claim 11, Figure 4A of Briere discloses that the semiconductor device of claim 10, wherein the first strain-relaxed layer comprises a plurality of different material layers (consider layer 306 and 308a in claim 1 while consider 308b for III-V compound). 

Regarding claim 14, Figure 4A of Briere in view of Ikuta do not explicitly teach that the semiconductor device of claim 1, wherein a thickness of the strain-relaxed layer (304) is greater than 1 nanometer.

However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to use the above claimed ranges since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233.



Claim 1 is rejected under 35 U.S.C. 103 as being obvious over Ikuta et al (US 20140209862 A1).

Regarding claim 1, Figure 1 of Ikuta discloses a semiconductor device comprising: 
an epitaxial ([0001]) substrate comprising: 
a substrate (11); 
an inserted layer (silicon nitride, oxide or carbide is inserted between 11 and 14, [0028]) covering and contacting the substrate (11), wherein the inserted layer comprises a first inserted layer, and the first inserted layer comprises silicon oxide, or silicon carbide ([0028]); and 
a III-V compound stacked layer (14 and 15) covering and contacting the inserted layer, wherein the III-V compound stacked layer comprises aluminum nitride, aluminum gallium nitride or a combination of aluminum nitride and aluminum gallium nitride, and the III-V compound stacked layer is a multilayer epitaxial structure ([0028] and [0029]). 

Ikuta does not explicitly teach that the inserted layer between 11 and 14 is a strain-relaxed layer.

However, the above limitation does not distinguish the present invention over the prior art of Ikuta which teaches the structure as claimed and the material as specified in the applicant specification, wherein the structure is capable of performing the above function. Moreover, it has been held that claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). Further, The Examiner notes that where the Patent Office has reason to 


Claims 8-9 are rejected under 35 U.S.C. 103 as being obvious over Ikuta et al (US 20140209862 A1) in view of WANG et al (US 20190109208 A1).

Regarding claims 8-9, Ikuta does not explicitly teach that the semiconductor device of claim 1, further comprising: a device layer contacting and covering the epitaxial substrate, wherein the device layer comprising: a gallium nitride layer; and an aluminum gallium nitride layer disposed on the gallium nitride layer, and the semiconductor device, further comprising: an HEMT disposed on the epitaxial substrate, wherein the HEMT comprises: the epitaxial substrate; 
the device layer; a source electrode and a drain electrode disposed on the aluminum gallium nitride layer; and a gate electrode disposed between the source electrode and the drain electrode and on the aluminum gallium nitride layer.

However, WANG is a pertinent art which teaches an enhancement-mode GaN-based HEMT device on Si substrate and a manufacturing method thereof. Figure 1 of WANG teaches such a HEMT disposed on an epitaxial substrate ([0003]), wherein the HEMT comprises: a device layer (110 and 111); a source electrode (112) and a drain electrode (113) disposed on an aluminum 

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to use the claimed limitation as above in the device of Ikuta according to the teaching of WANG in order to fabricate an enhanced mode GaN-based HEMT device for high voltage and high power application ([0001] of WNG).

Response to Arguments

Applicant’s arguments/amendments regarding the rejection of claim 1, filed on 11/04/2021 as recited in page 8, have been fully considered but arguments are moot because newly added limitation to the claim (s) requires a new ground of rejection necessitated by amendments.

Conclusion

              Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday to Friday from 8:00 AM to 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHAJA AHMAD/
Primary Examiner, Art Unit 2813
01/10/2022